Case 1:19-cv-08461-JPC Document 60 Filed 08/13/21 Page 1 of 2




                                                 Plaintiff shall file a response to
                                                 Defendant’s letter motion, see Dkt. 59,
                                                 by August 17, 2021.

                               SO ORDERED.
                               Date: August 13, 2021
                               New York, New York
                                                          __________________
                                                           JOHN P. CRONAN
                                                        United States District Judge
Case 1:19-cv-08461-JPC Document 60
                                59 Filed 08/13/21
                                         08/11/21 Page 2 of 2
